

117 HR 1275 IH: National Right-to-Work Act
U.S. House of Representatives
2021-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1275IN THE HOUSE OF REPRESENTATIVESFebruary 24, 2021Mr. Wilson of South Carolina (for himself, Mr. Perry, Mr. Norman, Mr. Bishop of North Carolina, Mr. Gaetz, Mr. Allen, Mr. Cloud, Mr. Cole, Mr. Banks, Mr. Loudermilk, Mr. Smith of Nebraska, Mr. Burgess, Mr. Keller, Mr. Biggs, Mr. Webster of Florida, Mr. Gosar, Mr. Timmons, Mr. Tiffany, Mr. Hill, Mr. Moolenaar, Mrs. Cammack, Mr. Issa, Mr. Massie, Mr. Mullin, Mr. Buck, Mr. Palazzo, Mr. C. Scott Franklin of Florida, Mr. Crenshaw, Mr. Rutherford, Mr. Mann, Mr. Cawthorn, Mr. Fleischmann, Mr. Hice of Georgia, Mr. Wittman, Mr. Weber of Texas, Mr. Carter of Texas, Mr. Pence, Mr. Lamborn, Mr. Palmer, Mr. Waltz, Mr. Duncan, Mr. Roy, Mr. Cline, Mr. Kelly of Mississippi, Mr. Gohmert, Mr. Budd, Mr. McClintock, Mr. Womack, Mr. Hern, Mrs. Miller-Meeks, Mr. Steube, Mr. Carl, Mr. Bucshon, Mr. Guest, Mr. Calvert, Mr. Austin Scott of Georgia, Mr. Rice of South Carolina, Mr. Schweikert, Mrs. Lesko, Ms. Mace, and Mr. Williams of Texas) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo preserve and protect the free choice of individual employees to form, join, or assist labor organizations, or to refrain from such activities.1.Short titleThis Act may be cited as the National Right-to-Work Act.2.Amendments to the National Labor Relations Act(a)Section 7 of the National Labor Relations Act (29 U.S.C. 157) is amended by striking except to and all that follows through authorized in section 8(a)(3).(b)Section 8(a)(3) of the National Labor Relations Act (29 U.S.C. 158(a)(3)) is amended by striking : Provided, That and all that follows through retaining membership. (c)Section 8(b) of the National Labor Relations Act (29 U.S.C. 158(b)) is amended—(1)in paragraph (2), by striking or to discriminate and all that follows through retaining membership; and(2)in paragraph (5), by striking covered by an agreement authorized under subsection (a)(3).(d)Section 8(f) of the National Labor Relations Act (29 U.S.C. 158(f)) is amended by striking paragraph (2) and redesignating paragraphs (3) and (4) as paragraphs (2) and (3), respectively.3.Amendment to the Railway Labor ActSection 2 of the Railway Labor Act (45 U.S.C. 152) is amended by striking paragraph Eleventh.